Citation Nr: 0933245	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hiatal hernia and irritable bowel syndrome, with polypectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to 
November 1993.

This matter was brought before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2006 rating decision, 
by the San Diego, California, Regional Office (RO).

In September 2007, the Veteran appeared at the VARO in Salt 
Lake City, UT to testify at a videoconference hearing before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  

In a decision in January 2008, the Board denied entitlement 
to an increased evaluation for service-connected bipolar 
disorder with generalized anxiety disorder, evaluated as 50 
percent disabling.  The Board remanded the issue shown on the 
front page for evidentiary development.

Service connection is also in effect for right shoulder 
strain, rated as 20 percent disabling; and residuals, right 
knee injury, status post-anterior cruciate ligament repair, 
rated as 20 percent disabling; residuals, epididymis removal, 
right testicle and left varicocele, rated as 10 percent 
disabling; carpal tunnel syndrome, right wrist, rated as 10 
percent disabling; traumatic arthritis of the cervical spine, 
rated as 10 percent disabling; and hemrorrhoids, residuals of 
kidney stones, and psoriasis, each rated as noncompensably 
disabling.  Special monthly compensation benefits both on 
account of loss of use of a creative organ, and pursuant to 
38 U.S.C.A. § 1114(s) are also in effect.


FINDING OF FACT

The Veteran's hiatal hernia and IBS is manifested by some 
dysphagia, no more than moderate abdominal pain on occasion, 
periodic nausea, flatulence and bloating without weight loss 
and insignificant if any anemia; he reports about 90% control 
of symptoms with concerted compliance with his medications. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hiatal 
hernia and irritable bowel syndrome, with polypectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and (other than 
with regard to additional expert opinion which will be 
addressed below), that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for an increased rating and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case have been relatively static throughout 
and staging is unnecessary.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, are not to be 
combined with each other.  Instead, a single evaluation will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7319 pertaining to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), a non- 
compensable rating is assigned for mild; disturbances of 
bowel function with occasional episodes of abdominal 
distress.  DC 7319 provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
evaluation is the maximum assignable under DC 7319 for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress. 38 C.F.R. § 4.114, DC 7319 (2009).

A Veteran's digestive disability, if comparable to 
gastroesophageal reflux disorder (GERD), may be rated by 
analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 
7305.  Under that code, a 10 percent evaluation is granted 
for a mild ulcer with recurring symptoms once or twice a 
year.  A 20 percent evaluation is granted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two to three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent 
evaluation is granted for moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305 (2009).

While numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post- 
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, 
ulcerative colitis, intestinal distomiasis, diverticulitis, 
resection of the small or large intestine, chronic liver 
disease, pancreatitis, and vagotomy, may result in symptoms 
similar to those presented in cases of GERD, the symptom set 
of these conditions may most closely match the symptom set of 
GERD with a hiatal hernia.  Certainly, in general, anatomical 
localization and functions affected closely associate GERD 
with similar signs of a hiatal hernia.  See variously 38 
C.F.R. § 4.114, DCs 7203-7354 (2009).

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (DC 7301), or colitis, ulcerative 
(DC 7323), depending on the predominant disability picture.

The Rating Schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2009).

The Veteran's service-connected digestive problems can also 
be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
for hiatal hernia.  With symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health, 60 percent is warranted.  With persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, 30 
percent is warranted.  With two or more of the symptoms for 
the 30 percent evaluation of less severity, 10 percent is 
warranted. 

The Veteran's service-connected digestive problems might be 
also evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7399-7304. The 
disability is rated under a combined diagnostic code which 
refers to an unlisted condition (DC 7399) and gastric ulcer 
(DC 7304).  38 C.F.R. § 4.27.

Under DCs 7304, 7305, gastric or duodenal ulcer may be rated 
at a 60 percent disability rating for severe symptoms where 
the pain is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent disability 
rating is assigned for moderately severe symptoms with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
disability rating is assigned for moderate symptoms 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations. 

The Rating Schedule provides a 60 percent disability rating 
for chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas; a 30 percent 
disability rating for chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms; and a 10 percent 
disability rating for chronic gastritis with small nodular 
lesions, and symptoms.  Atrophic gastritis which is a 
complication of another disease is to be rated according to 
the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 
7307.

When a disability not specifically provided for in the Rating 
Schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Rating Schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although DC 7307 (gastritis) does not provide measurements 
related to nutritional status, such as anemia and weight 
loss, many of the other diagnostic codes pertaining to 
disorders of the digestive system do contain these measuring 
criteria.  The provisions of 38 C.F.R. § 4.113 contain the 
explanation that diseases of the digestive system often 
produce a common disability picture characterized by 
abdominal distress or pain, anemia, and disturbances in 
nutrition.

III.  Factual Background and Analysis

The Board notes that the Veteran has recently had back 
surgeries, some records for which have been introduced into 
the file since the Board's 2008 remand.  He has also been 
assigned SSA benefits and records relating to his recent back 
care including surgeries associated therewith are in the 
file.  These issues and the records specifically associated 
therewith are not relevant to the pending VA appellate claim 
and it has not been contended otherwise.

Extensive clinical records are in the file from prior 
gastrointestinal evaluations [including a follow-up for 
Barrett's esophagitis undertaken in July 2007 at which time 
endoscopic results showed a normal duodenum, normal stomach, 
normal esophagus and only a hiatal hernia and residuals of 
the prior Nessen procedure].  These and the other earlier 
clinical records have all been reviewed.  Pursuant to 
Gonzalez and Timberlake, supra, these need not be further 
detailed.

In accordance with the Board's 2008 remand, the Veteran was 
provided a comprehensive VA gastrointestinal evaluation in 
May 2009, the entire report from which is on file.  It was 
noted that the 2008 endoscopic procedure had included a 
biopsy which confirmed the inflammation.

At the present time the Veteran was said to be taking 
Omeprazole, twice a day.  He had to be quite faithful in 
taking the medication to prevent symptoms; he ate bland 
foods, drank a lot of water, and avoided dairy and wheat 
products.  The Veteran said that he had dysphagia with solid 
food or larger pills about once every 7-10 days, and had to 
chew his food well.  He said that he had last had dilation in 
2007.  The Veteran reported that his symptoms were about 90% 
controlled on the medication.  Occasionally he would get a 
burning in his throat and chest, maybe once every 3 weeks or 
so and would get a spasm-like feeling in his chest which was 
10/10 pain, lasting from 10 minutes to 3-4 hours, a few times 
a week.  This could occur when he ate the wrong food or when 
he reached behind himself and put a strain on the chest wall 
muscles.

The Veteran reported occasional nausea a couple of times a 
week with some relief from Sprite.  He had no vomiting, 
hematemesis or melena and no acid regurgitation as long as he 
took his medications.  His last hematocrit in March 2007 had 
been mildly low at 38, normal being 41.  He said his weight 
was up since 2008 and he had been diagnosed with diabetes a 
year or two ago as well.

With regard to the irritable bowel syndrome (IBS), the 
Veteran reported that it had started in the 1970's and he 
used to have a lot of diarrhea but had not had that in some 
time.  He indicated that he now seems to be always 
constipated, for which he took Miralax, four times a day with 
some relief.  He would go from a few bowel movements a day to 
none but had no pencil thin stools.  He had a foul flatus and 
some urgency and would occasionally leak small amounts which 
he was usually able to pinch off timely.  With considerable 
gas he would occasionally have small amounts of stool 
escaping.  He reported some bloating and moderate abdominal 
pains twice a week, between a half an hour and all day.  He 
rarely would get severe cramping.  With regard to daily 
activities, he was limited by his back for which he used a 
wheelchair or cane, and said he had jut been approved for 
unemployability. He confirmed that his SSA disability was for 
his back and mental health issues.

On examination, his weight was 153 pounds, and his height was 
79 inches.  His abdomen was soft with mild left upper 
quadrant tenderness, no rebound, no masses, no 
hepatosplenomegaly.  Pertinent diagnoses were hiatal hernia 
with reflux and IBS with history of polypectomy.

In assessing the Veteran's current service-connected 
gastrointestinal complaints, the Board is satisfied that 
adequate evidence is of record for an equitable disposition 
of this issue.  There may well be SSA records somewhere, but 
by his own admission, the SSA benefits recently granted are 
for issues not related to this appeal.  It is noted that 
specialized gastroenterological testing has been relatively 
normal in recent times.  His hiatal hernia and IBS is 
manifested by some dysphagia, no more than moderate abdominal 
pain on occasion, periodic nausea, flatulence and bloating 
without weight loss and insignificant if any anemia.  In 
fact, he reports about 90 percent control of symptoms with 
concerted compliance with his medications.  The 30 percent 
now assigned under Code 7319 is the maximum assignable 
thereunder, and there is no sound basis for assigning him any 
other Code.  Neither is there any evidentiary basis for an 
evaluation in excess of 30 percent under whatever Code might 
be used.  The evidence is that regard is not equivocal and a 
doubt is not raised to be resolved in his favor. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected gastrointestinal disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

ORDER

An increased evaluation for service-connected hiatal hernia 
and irritable bowel syndrome, with polypectomy, currently 
evaluated as 30 percent disabling, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


